DETAILED ACTION
	This action is responsive to 02/04/2022.
	Prior non-final rejection has been withdrawn following Applicant’s submission of an English translation of the priority document, which perfects the priority filing date of June 22, 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to improving a charging rate of a data voltage in a driving transistor formed in an organic light emitting diode display.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “An organic light emitting diode display comprising: a substrate; an overlapping layer on the substrate; a pixel on the substrate and the overlapping layer; and a scan line, a data line, a driving voltage line, and an initialization voltage line that are connected to the pixel, wherein the pixel comprises: an organic light emitting diode; a second transistor connected to the scan line and the data line; a driving transistor comprising a gate electrode, an input terminal, and an output terminal, and configured to apply a current to the organic light emitting diode from the output terminal; and a voltage application transistor configured to apply a voltage to the overlapping layer, wherein an output of the second transistor is connected to the input terminal of the driving transistor, and wherein the overlapping layer is between the driving transistor and the substrate while overlapping with the driving transistor on a plane”, as recited in independent claim 1.
b) “wherein the first voltage application transistor is configured to be turned on during a light emission period to apply the driving voltage to the overlapping layer, and the second voltage application transistor is configured to be turned on during a writing period to apply the initialization voltage to the overlapping layer”, as recited in claim 4. A similar limitation is recited in claim 6.
c) “An organic light emitting diode display comprising: a substrate; an overlapping layer on the substrate; a buffer layer on the overlapping layer; a semiconductor layer on the buffer layer; a first gate insulating layer covering the semiconductor layer; a first gate conductor on the first gate insulating layer; a second gate insulating layer covering the first gate conductor and the first gate insulating layer; a second gate conductor on the second gate insulating layer; an interlayer insulating layer covering the second gate conductor and the second gate insulating layer; a data conductor on the interlayer insulating layer; and a passivation layer covering the data conductor and the interlayer insulating layer, wherein: a driving transistor comprises a channel in the semiconductor layer, and a gate electrode in the first gate conductor, the overlapping layer overlaps with the channel of the driving transistor on a plane, an opening that exposes the overlapping layer penetrates at least a part of the buffer layer, the first gate insulating layer, the second gate insulating layer, and the interlayer insulating layer, the overlapping layer is configured to be applied with a voltage through the opening, and the voltage is an initialization voltage that is applied during a writing period, and a driving voltage that is applied during a light emission period”, as recited in independent claim 11.
Claims 2-3 and 5, and 7-10 depend from and further limit claim 1, and are therefore equally allowed. Similarly, claims 12-20 depend from and further limit claim 11, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627